            Case 2:16-cv-00603-JAD-PAL Document 133 Filed 10/09/18 Page 1 of 3




1    DAN M. WINDER, ESQ.
     Nevada State Bar No. 1569
2    KRISTINA MILETOVIC, ESQ.
     Nevada State Bar No. 14089
     LAW OFFICE OF DAN M. WINDER, P.C.
3    3507 W. Charleston Blvd.
     Las Vegas, NV 89102
4    Telephone: (702) 474-0523
     Facsimile: (702) 474-0631
5    winderdanatty@aol.com
     km@attorneydanwinder.com
6

7

8

9

10

11

12

13
                                 UNITED STATES DISTRICT COURT
14
                                         DISTRICT OF NEVADA
15
      JOHN LIGE, an individual,                            Case No: 2:16-cv-00603-JAD-(PAL)
16
                                     Plaintiff,
17                                             MOTION TO WITHDRAW AS COUNSEL
      vs.
                                                              AND
18
      CLARK COUNTY, a political subdivision of  REMOVE COUNSEL FROM SERVICE
19    the State of Nevada; DOES I-V; and ROES     LIST AND [PROPOSED] ORDER
      VI-X,
20

21
                                     Defendants.
22          Pursuant to LR IA 11-6(b) and (e), Kristina Miletovic, Esq., hereby moves this Court for
23   an Order to withdraw and remove her from all service lists, including the court’s electronic
24   notification list, in the above-captioned case.

25          After October 12, 2018, attorney Miletovic will no longer be employed by The Law Office

26                                                     1

27

28
           Case 2:16-cv-00603-JAD-PAL Document 133 Filed 10/09/18 Page 2 of 3




1
     of Dan M. Winder, P.C. The Law Office of Dan M. Winder, P.C. still represents Plaintiff.
2           Respectfully submitted this 9th day of October, 2018.
3                                                       LAW OFFICE OF DAN M. WINDER, P.C.
4                                                       __/s/ Kristina Miletovic____________
                                                        DAN M. WINDER, ESQ.
5                                                       Nevada State Bar No. 1569
                                                        KRISTINA MILETOVIC, ESQ.
                                                        Nevada State Bar No. 14089
6

7

8                                                IT IS SO ORDERED
9
                                                 ___________________________________
10                                               U.S. MAGISTRATE JUDGE

11                                                        October 11, 2018
                                                 DATED: ___________________________
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                  2

27

28
          Case 2:16-cv-00603-JAD-PAL Document 133 Filed 10/09/18 Page 3 of 3




1
                                 CERTIFICATE OF SERVICE
2          Pursuant to LR 5-1, I hereby certify that I am an employee of the LAW OFFICE OF DAN
3    M. WINDER, P.C., and that on the 9th day of October, 2018, I served the foregoing MOTION
4    TO WITHDRAW AS COUNSEL AND REMOVE COUNSEL FROM SERVICE LIST AND

5    [PROPOSED] ORDER on counsel as follows:

6
           Via this Honorable Courts CM/ECF System to:
7

8
                                     Robert W. Freeman, Esq.
9                                   Nevada State Bar No. 3062
                                     Danielle C. Miller, Esq.
10                                  Nevada State Bar No. 9127
                          LEWIS BRISBOIS BISGAARD & SMITH LLP
11                              6385 S. Rainbow Blvd., Suite 600
                                    Las Vegas, Nevada 89118
                            Tel: (702) 893-3383; Fax: (702) 893-3789
12                            Robert.Freeman@lewisbrisbois.com
                               Danielle.Miller@lewisbrisbois.com
13
                               Attorneys for Defendant Clark County
14

15
                ____/s/ Kristina Miletovic____________________________________
16                       Employee of the Law Office of Dan M. Winder P.C.

17

18

19

20

21

22

23

24

25

26                                              3

27

28
